Citation Nr: 1617668	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for removal of teeth 3, 14, 18, and 19, claimed as a dental condition.

2.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.

3.  Entitlement to an initial compensable rating for service-connected tinea pedis and tinea unguinis.

4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

6.  Entitlement to a compensable rating for service-connected tinea versicolor.

7.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned during a Board hearing held in February 2016.  A copy of the hearing transcript is of record.  During the Board hearing, the Veteran submitted additional evidence along with a waiver of initial RO review.  In any event, the additional evidence is not relevant to the issue being decided herein and as the remaining claims must be remanded for additional development, the Agency of Original Jurisdiction (AOJ) will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated after the development is completed.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for tinea pedis with tinea unguinis and bilateral hearing loss; increased ratings for PTSD with depressive disorder and tinea versicolor; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no evidence that the removal of teeth 3, 14, 18, and 19, occurred due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla (upper jaw bone) or mandible (lower jaw bone).


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, to include the removal of teeth 3, 14, 18, and 19, for purposes of compensation, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

With regard to the claim for service connection for a dental disorder, because the application of the law to the undisputed facts is dispositive of this appeal, no further discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In any event , the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal in a June 2009 letter.  This letter also provided him with the general criteria for the assignment of an effective date and initial rating. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice was provided the Veteran prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes the Veteran's service treatment records, lay contentions, hearing testimony, and various VA and private treatment records.  The Board acknowledges that the Veteran has not been afforded a VA medical examination in conjunction with his claim.  However, the medical evidence contains sufficiently specific clinical findings and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the disabilities before the Board sufficient to decide the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is only necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Merits of the Claim

The Veteran seeks service connection for a dental disorder.  Specifically, he has alleged that removal of his teeth may not have been necessary.  See July 2007 notice of disagreement. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Significantly, however, pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as when it is due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla (upper jaw bone) or mandible (lower jaw bone).  See 38 C.F.R. § 4.150.  Otherwise, such loss is not considered disabling.  In a precedent opinion, VA General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  See VAOPGCPREC 5-97 (1997), 62 Fed.Reg. 15, 566 (1997). 

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. § 4.150 ; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  As noted above, the U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015). 38 C.F.R. § 3.381(a) (2015). 

The Veteran has brought a claim for benefits regarding the removal of 4 of his teeth after entering service. After a review of the claims file, the Board finds that the evidence shows that the Veteran is not entitled to compensation for the removal of his 4 teeth while in service.  Here, the Veteran's claim for service connection for compensation must be denied as a matter of law.  

Shortly after service entrance, an August 1965 initial dental examination shows that teeth numbers 30 and 31 were missing on physical examination.  Teeth numbers 3, 14, 18, and 19 were indicated to be nonrestorable.  During the 2016 Board hearing, the Veteran indicated that he possibly had pain in the cavities in his molars.  He further stated that he went to the dentist in boot camp, where it was recommended that his molars be pulled because they were unsalvageable. 

Service treatment records reflect that the Veteran had teeth numbers 3, 14, 18, and 19 extracted during boot camp, after they were given a prognosis of nonrestorable.  As indicated above, missing teeth may be service connected for compensation purposes only in limited circumstances, such as when the loss is due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla (upper jaw bone) or mandible (lower jaw bone).  This scenario is not demonstrated in the instant case.  Service treatment records do not reflect that teeth 3, 14, 18, or 19 were extracted due to osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the upper or lower jaw.  There is also no evidence or allegation of any dental trauma or any of the disabilities specified in 38 C.F.R. § 4.150. 

Although the Veteran argues that different treatment could have been used to prevent removal, service treatment records reflect that they were nonrestorable.  Entitlement to service connection for a dental disorder for purposes of compensation must therefore be denied as a matter of law. Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

Entitlement to service connection for a dental disorder, to include the removal of teeth 3, 14, 18 and 19, for purposes of compensation, is denied.


REMAND

Service connection

The Board must address all issues reasonably raised by a liberal reading of the record; consistent with this principle, a claim for service connection for a dental disability for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  Moreover, in this case it appears that the relief sought by the Veteran in this case includes treatment rather than compensation, as indicated by the statement in his July 2011 notice of disagreement indicating that his teeth have cause him problems when eating and cosmetically.  Additionally, during the February 2016 Board hearing, the Veteran reported having an overbite and difficulty biting food.

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See 38 C.F.R. § 3.381(a) (2015); 77 Fed. Reg. 4469-71 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions. 38 C.F.R. § 3.381(a).  In this case, the RO explicitly adjudicated, and denied, the claim for entitlement to service connection for a dental disability for purposes of compensation, but did not explicitly address, or refer, the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment purposes.

Although the RO did not explicitly adjudicate the claim for service connection for a dental disability for purposes of VA outpatient dental treatment, the Board finds that remand, rather than referral, is appropriate here.  A remand with instructions to the AOJ to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013). See also See Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").

Increased rating claims

The record supports that the Veteran's service-connected PTSD, bilateral hearing loss, and tinea versicolor, pedis, and unguinis may have worsened since his last VA examination; as such, a new VA examination is warranted.  When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Specifically, during the February 2016 Board hearing, the Veteran stated he was recently admitted to the psychiatric department at the Durham VA medical Center (VAMC).  The Veteran indicated he may have had suicidal thoughts and symptoms of paranoia.  He further stated that he had additional psychiatric treatment scheduled for February.  The Veteran last underwent a VA psychiatric examination in December 2009.  Thus, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected PTSD and depressive disorder.

During the February 2016 Board hearing, the Veteran also reported that he had his hearing retested in November 2015, after which he was prescribed new hearing aids.  The most recent VA audiology examination on record is from December 2009.  On remand, any recent completed audiology examinations should be obtained and associated with the record.  Additionally, it appears that additional treatment, in the form of hearing aids, has been prescribed indicating a possible worsening in the Veteran's bilateral hearing loss.  Thus, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected bilateral hearing loss.

Regarding the tinea versicolor, pedis, and unguinis, the Veteran stated during the February 2016 Board hearing that he uses specific shampoo and cream in the affected areas, however, his skin conditions get worse.  He also noted that he takes  medication for the discolorations.  The Veteran last underwent a VA skin examination in March 2010.  His treatment has changed since the prior examination.  Thus, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected tinea versicolor, pedis, and unguinis.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a RO rating decision dated in April 2010 the Veteran was denied entitlement to a TDIU.  The Veteran did not appeal this decision.  However, in March 2016, the Veteran's representative indicated that the Veteran was seeking a TDIU.  Taking Rice into consideration, the Board is construing this statement as a new claim for a TDIU.  Therefore, the issue of entitlement to TDIU has once again been raised during the course of the appeal.  As any decision with respect to the claims for increased ratings may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims on appeal; as such, adjudication of the TDIU claim is deferred until adjudication of the increased rating claims.  On remand, the Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

VA treatment records

Records also reflect that the Veteran receives ongoing psychiatric care at through Durham VA Medical Center.  He submitted various records dated from September 2010 through January 2016.  While the Veteran's claim is in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter in connection with his service connection claim for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  This letter should discuss the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. 

2.  Refer the claim for entitlement to service connection for a dental disorder, to include the removal of teeth 3, 14, 18, and 19, for purposes of VA outpatient dental treatment, to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

3.  Associate with the record all updated VA treatment records, to include any audiology examination completed in November 2015, from the Durham VAMC, to include all associated outpatient clinics, pertaining to treatment of the Veteran, including that provided after January 2016.

4.  Then schedule the Veteran for a psychiatric examination with an appropriate clinician to determine the current severity of his service-connected PTSD and depressive disorder.  The entire record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's psychiatric disorder, and describe the functional effects of the Veteran's psychiatric disorder on his occupational functioning, daily life and ordinary activities.

5.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his service-connected tinea versicolor, tinea pedis, and tenia unguinis.  The entire record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a)  To the extent possible, VA should attempt to schedule the examination during a time when the symptoms of the tinea versicolor, tinea pedis, and tinea unguinis are present.  If this cannot be accomplished the Veteran is encouraged to describe his symptomatology in detail to the examiner and to submit photographs of his symptoms for consideration.  The examiner should, if possible, evaluate the Veteran's complaints based on photographs of the disabilities and/or his reported history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's tinea versicolor, tinea pedis, and tinea unguinis and describe the functional effects of the Veteran's skin disorder on his occupational functioning, daily life and ordinary activities.

6.  Schedule the Veteran for an audiology examination with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  The examiner must determine the current severity of the Veteran's bilateral hearing loss.  The examiner must, in addition to reporting objective test results, fully describe the functional effects of the Veteran's hearing loss disability on his occupational functioning, daily life and ordinary activities.

7.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal in consideration of all evidence associated with the record since the April 2013 Statement of the Case (SOC).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental SOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


